Citation Nr: 0833830	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension for aid and attendance 
and housebound status. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  The appellant seeks benefits as the veteran's 
surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
special monthly pension for aid and attendance and housebound 
status. 

In December 2007, the Board remanded the claim for additional 
development, and it is now before the Board for adjudication.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is blind in the left eye but does not have 
corrected vision of 5/200 or less in the other eye or a 
concentric contraction of the visual field to five degrees or 
less.  The appellant is not a patient in a nursing home and 
is not substantially confined to her own home.  The appellant 
does not require the aid and attendance of another because 
she is able to ambulate in her home and is not so helpless as 
to be unable to perform the activities of daily living 
without regular assistance.  


CONCLUSION OF LAW

The criteria for special monthly pension for aid and 
attendance and housebound status have not been met.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In June 2002, the RO provided a notice that met these 
requirements.  In addition, VA has obtained all relevant, 
identified, and available evidence and has notified the 
appellant of any evidence that could not be obtained.  VA has 
also obtained a medical examination that addressed the 
appellant's need for aid and attendance in her home.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The surviving spouse of a veteran of a period of war is 
entitled to a pension subject to the amount of the spouse's 
annual income.  The pension rate may be increased if the 
spouse is in need of regular aid and attendance.  If the 
spouse is not in need of aid and attendance, the pension rate 
may be increased if the spouse is permanently housebound.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.351 (a).  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R
 § 3.351(b).  The appellant will be considered in need of aid 
and attendance if she is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

The following criteria will be considered in determining the 
factual need for regular aid and attendance: the inability of 
a claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the appellant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the appellant's condition is such 
that it would require her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352.  

A surviving spouse is permanently housebound when she is 
substantially confined to her home or immediate premises by 
reason of disabilities which are reasonably certain will 
remain throughout the surviving spouse's lifetime.  
38 U.S.C.A. § 1541 (e); 38 C.F.R. § 3.351 (f).   

The appellant is now 82 years of age.  She underwent a State 
evaluation for aid and attendance in April 2002 that showed 
visual acuity better than 5/200 and no requirement for aid in 
feeding, toileting, or protection from dangers in the home.  
The appellant had no mobility or mental disabilities.  In 
September 2002, the RO granted death pension benefits but 
denied additional special month pension for aid and 
attendance and housebound status.  

Outpatient treatment reports in 1995 and 1997 showed that the 
appellant experienced occasional transient episodes of 
unstable angina, gastrointestinal distress, and hypoglycemic 
reactions.  Records of private medical care from several 
physicians through March 2004 showed that the appellant 
received treatment for cardiovascular disease, 
diverticulitis, and a pelvic muscle disorder.  The disorders 
were generally noted to be chronic, possibly requiring future 
surgery or not likely to improve.  However, none of the 
treatment reports showed mobility or mental deficits, an 
inability to perform the daily activities of living, or a 
requirement for confinement to the home.  In a July 2003 
letter, the appellant's private physician stated that the 
appellant was under his care for insulin dependent diabetes, 
hypertension, and coronary heart disease.  He stated that the 
appellant was unable to fill syringes for insulin injections 
due to poor eyesight and required assistance in 
transportation outside the home because she did not drive an 
automobile.  

The file contains diabetic eye examinations of the appellant 
by a private physician starting in March 1990 which showed 
treatment by photocoagulation for background diabetic 
retinopathy with persistent macular edema in both eyes.  
Follow up examinations and treatment were performed 
approximately every two years until 1999 and yearly 
thereafter.  In December 2003, a physician measured visual 
acuity of 20/30 in the right eye and 20/150 in the left eye.  
There were indications of trace background retinopathy and 
cataracts in both eyes, and there were macular scars 
secondary to laser treatments, worse in the left eye.  The 
physician noted that cataract surgery would eventually be 
necessary for the right eye, but that surgery would be 
inappropriate in the left eye considering poor vision from 
retinal damage.  

In March 2008, a private physician under contract to VA 
performed an examination in her office.  The appellant 
required transportation provided by her daughter because the 
appellant did not drive.  The physician noted that the 
appellant had a history of diagnoses and treatment for the 
following disorders:  diabetes mellitus, controlled with 
insulin only; peptic ulcer disease, hypertension, 
arteriosclerotic cardiovascular disease with a three vessel 
bypass in 1999 and angioplasty in 2007; surgery to correct a 
prolapsed bladder and uterus in 2007; arthritis of the right 
shoulder; and blindness in the left eye.  

On examination, the physician noted that the appellant was 
not in acute distress and that there were no functional 
restrictions of the extremities or spine.  The appellant was 
not bedridden.  The appellant did not use any mechanical 
support devices and could walk 75 to 100 yards without the 
aid of another person.  She displayed a fairly normal but 
tentative gait and ambulated in her home close to walls and 
furniture as she experienced occasional episodes of 
dizziness.  The appellant was able to leave her home to go to 
church, shop for groceries, or appear for medical 
appointments.  However, she required the assistance of others 
to provide transportation.  

The physician noted that the appellant lived alone but that 
her daughter checked on her very frequently and organized her 
medications.  The physician did not comment directly on the 
ability of the appellant to self administer medications.  
However, there was no notation that the appellant had any 
disability that would prevent her from doing so at the 
appropriate interval during the day.  Although the appellant 
was blind in the left eye, her remaining vision in the right 
eye is sufficient to permit independent living.  The 
appellant managed her own financial affairs and benefits.  
There were no notations that the appellant required 
assistance with dressing, toileting, meal preparation, or the 
activities of daily hygiene.  The physician noted that the 
appellant was able to watch television and perform minor 
housework.  

Regarding the ability to avoid hazards in the home, the 
physician noted that the appellant experienced symptoms of 
advancing age including dizziness, loss of balance, 
occasional incontinence, and loss of memory.  However, there 
is no indication that the appellant experienced falls or 
other injuries. 

Regrettably, the Board concludes that a special monthly 
pension for aid and attendance or for housebound status is 
not warranted.  Although blind in the left eye, the veteran's 
overall corrected vision limitation is not 5/200 or less in 
both eyes.  None of the evidence of record shows that she has 
concentric contraction of her visual field to five degrees or 
less.  The appellant is not in a nursing home and the 
evidence is not in equipoise as to a factual need for aid and 
attendance.  Despite her medical disorders and symptoms of 
advancing age, she is able to live independently, manage her 
financial affairs, and accomplish the activities of daily 
living, such as dressing, daily hygiene, eating, and 
toileting, without the regular assistance of another.  She is 
able to move about the home without support devices.  
Although she is tentative and takes precautions for 
stability, there is no indication that she sustains falls or 
injuries.  There is no indication that she is unable to 
protect herself due to the hazards or dangers incident to her 
daily environment.  Even though the appellant cannot operate 
an automobile, she is not substantially confined to her home 
but rather is able to leave for many activities.  

The Board notes that her daughter checks on her frequently 
and manages her mother's medications.  A private physician in 
2003 commented that the appellant's vision interfered with 
her ability to fill syringes, and the most recent examiner 
did not comment on that skill as was requested in the Board's 
remand.  A remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998). 

The Board concludes, however, that there was substantial 
compliance with the remand.  The physician's overall 
description of the appellant's capabilities was sufficient to 
determine whether aid and attendance is required for 
medication.  As the physician commented that the appellant's 
daughter managed the medication, it appears that these 
medications can be prepared and arranged in advance and can 
be self-administered by the appellant.  Furthermore, the most 
recent record of vision testing showed that she has corrected 
vision of 20/30 in the right eye which appears to be 
sufficient to dress, watch television, prepare meals, and 
manage financial affairs.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, the Board acknowledges that the appellant 
is experiencing progressive deterioration of health as a 
result of her disabilities and advancing age.  The appellant 
retains the right to petition for these benefits in the 
future if her disabilities become more severe or her 
functional capabilities become more limited. 


	(CONTINUED ON NEXT PAGE)




ORDER

Special monthly pension for aid and attendance and housebound 
status is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


